Citation Nr: 0728786	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-18 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran submitted an adequate and timely 
substantive appeal on the issues of entitlement to service 
connection for back pain and low back spasms; bilateral knee 
pain and tendonitis; and bilateral pes planus; and 
entitlement to a compensable rating for tinea corporis.


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from August 1989 through 
August 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

The veteran did not file within the appeal period a 
substantive appeal discussing errors of fact or law with 
regard to his claims for entitlement to service connection 
for back pain and low back spasms; bilateral knee pain and 
tendonitis; and bilateral pes planus; and entitlement to a 
compensable rating for tinea corporis.


CONCLUSION OF LAW

An adequate and timely substantive appeal regarding the 
claims for entitlement to service connection for back pain 
and low back spasms; bilateral knee pain and tendonitis; and 
bilateral pes planus; and entitlement to a compensable rating 
for tinea corporis, was not filed, and the Board lacks 
jurisdiction to consider these issues. 38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
20.300, 20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished. 
38 U.S.C.A. § 7105(a) (West 2002). It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996). Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal. 38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.101(c), 20.203 
(2006).

In a January 2004 decision, the RO denied the veteran's 
claims for entitlement to service connection for back pain 
and low back spasms; bilateral knee pain and tendonitis; and 
bilateral pes planus; and entitlement to a compensable rating 
for tinea corporis. He was notified of that decision by 
letter dated February 5, 2004.  In a written statement 
received in August 2004, the veteran filed a timely NOD on 
all four issues. See 38 U.S.C.A. § 7105(b)(1) (West 2002); 38 
C.F.R. § 20.302(a) (2006). In February 2005, the RO issued an 
SOC with an enclosed VA Form 9 in order to afford the veteran 
the opportunity to perfect his appeal, if he so desired. 
See 38 U.S.C.A. § 7105(d)(1) (West 2002). The SOC cover 
letter advised the veteran of the following:

To complete your appeal, you must file a formal 
appeal. We have enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals, which you may use to 
complete your appeal.  We will gladly explain the 
form if you have questions...You must file your 
appeal with this office within 60 days from the 
date of this letter or within the remainder, if 
any, of the one-year period from the date of the 
letter notifying you of the action that you have 
appealed. If we do not hear from you within this 
period, we will close your case.  If you need more 
time to file your appeal, you should request more 
time before the time limit for filing your appeal 
expires.  (emphasis original).

In April 2005, the RO issued a Supplemental SOC (SSOC) with 
an enclosed VA Form 9 in order to again afford the veteran an 
opportunity to perfect his appeal.  The cover letter to the 
SSOC stated:

Before a case can be prepared for Board of 
Veterans' Appeals consideration, a substantive 
appeal (VA Form 9) or its equivalent in 
correspondence must be received from you.  We have 
not received a substantive appeal from you.  If 
neither a substantive appeal nor a request for an 
extension of the time limit is received within 60 
days, we will assume you do not wish to complete 
your appeal and we will close our records.  

The next correspondence from the veteran, a VA Form 21-4138, 
was received on July 5, 2005.  This statement indicated that 
the veteran was out of the state looking for employment 
opportunities and when he returned the SSOC was waiting for 
him.  The veteran went on to request an extension of time to 
file the VA Form 9, which was ultimately received on July 18, 
2005.  Prior to this time, however, the RO did not receive 
any written document that expressed a desire to appeal his 
claim to the Board, or expressed a desire to have the time 
limit for filing a VA Form 9 extended.

A substantive appeal must be filed within 60 days from the 
issuance of the SOC or within the remainder of the one-year 
period from the date of mailing notification of the 
determination being appealed, whichever period ends later. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2006). A 
Substantive Appeal consists of a properly completed VA Form 
9, 'Appeal to Board of Veterans' Appeals,' or correspondence 
containing the necessary information. 38 C.F.R. § 20.202 
(2006). The Substantive Appeal should set forth specific 
allegations of error of fact or law related to specific items 
in the SOC and clearly identify the benefit sought on appeal. 
Id. Although the Board will construe all arguments advanced 
by a veteran in a liberal manner, the Board may dismiss any 
appeal that is not in conformity with VA law and regulations. 
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); 
38 C.F.R. § 20.202 (2006).

As shown above, no document or correspondence was received by 
the RO alleging any error of law or fact regarding the issues 
of entitlement to service connection for back pain and low 
back spasms; bilateral knee pain and tendonitis; and 
bilateral pes planus; and entitlement to a compensable rating 
for tinea corporis, within the later one-year time period 
following notification of the RO's initial adjudication in 
February 2004. The veteran, therefore, did not file within 
the appeal period a Substantive Appeal discussing errors of 
fact or law with regard to his claims.

In so deciding, the Board notes that good cause for the 
veteran's failure to timely file a substantive appeal has not 
been shown.  See 38 C.F.R. § 3.109(b) (2006); Corry v. 
Derwinski, 3 Vet. App. 231, 235 (1992).  The July 6, 2005, 
statement by the veteran may be construed as a request for 
extension of time to file a substantive appeal made following 
the expiration of the appeal period.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.303 
(2006).  The veteran reported in writing and at his May 2007 
Board hearing, that he was fired from his job with the U.S. 
Postal Service at the time of the SOC, and that he was out of 
town seeking employment in Chicago as the appeal period 
expired.  The evidence confirms the factual circumstances 
reported.  The record contains a March 2005 notice from the 
U.S. Postal Service that the veteran's employ would be 
terminated effective April 2005.  There is also a statement 
from the veteran's mother indicating that he was in Chicago 
from May 2005 through July 2005.  Also, a June 2007 statement 
from a former postal worker indicates that he was aware of a 
policy requiring those terminated from employment to stay 
away from postal properties.  However, he indicated that he 
was terminated in 1991, fourteen years prior to the veteran's 
termination.  There is no indication in the record that the 
veteran was unable to go to the post office to obtain his 
mail, as he contended in his May 2007 hearing testimony.  In 
fact, it is apparent that receiving the SOC and SSOC is not 
the problem in this case, as the July 2005 statement 
indicates that the documents were waiting for him upon his 
return from Chicago.  The explanation for the veteran's 
inability to timely file his substantive appeal is that he 
left town during the time the appellate period expired.  
There is no evidence of record that the veteran notified VA 
of his temporary relocation.  The evidence also shows that he 
left town in May 2005, after both the SOC and SSOC were 
mailed to the veteran with explanations as to the time period 
to file the VA Form 9.  While the Board sympathizes with the 
veteran's circumstances surrounding his termination from 
employment, there is no evidence establishing a good cause 
for failure to timely file the VA Form 9 in this case.

The Board has no discretion to exercise jurisdiction over any 
issue other than under those bases provided by statute or 
regulation. Rowell v. Principi, 4 Vet. App. 9, 
15 (1993). Therefore, the Board must dismiss the claims for 
entitlement to service connection for back pain and low back 
spasms; bilateral knee pain and tendonitis; and bilateral pes 
planus; and entitlement to a compensable rating for tinea 
corporis, due to the absence of an adequate and timely filed 
substantive appeal.  The veteran may attempt to reopen these 
claims with new and material evidence if he so desires.

Duties to Notify and Assist
The issue in this case involves a question of law based 
solely on a retroactive review of the documents of record. In 
this case, the law is determinative and there is no further 
evidence to be developed. As such, the provisions of the VCAA 
are not applicable. See generally Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) (because the law, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable); 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Pierce v. 
Principi, 240 F. 3d. 1348 (Fed. Cir. 2001). 


ORDER

A substantive appeal of the January 2004 rating decision with 
respect to the issues of entitlement to service connection 
for back pain and low back spasms; bilateral knee pain and 
tendonitis; and bilateral pes planus; and entitlement to a 
compensable rating for tinea corporis, was not timely filed, 
and the appeal as to the timeliness issue is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


